Citation Nr: 1424615	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-10 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  The propriety of the rating reduction from 40 percent to 10 percent for lumbar strain, to include the issue of entitlement to an evaluation in excess of 10 percent. 

2.  Entitlement to an initial disability rating in excess of 10 percent for depressive disorder and pain disorder, associated with the service-connected disability of lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and K.B., Witness



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran testified before the undersigned at an April 2012 Vide Conference hearing.  The hearing transcript is of record.  In May 2012, after the case was certified on appeal to the Board, the Veteran submitted additional evidence, pertinent to the claims on appeal.  He has also submitted a waiver of initial RO consideration of this evidence.

The issues of entitlement to an increased rating for lumbar strain, and entitlement to an increased rating for depressive disorder and pain disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The 40 percent evaluation for the lumbar strain had been in effect for more than five years at the time of the September 2010 rating decision that decreased the evaluation for lumbar strain to 10 percent.

2.  The reduction in the rating for the lumbar strain was done without consideration of the requirements of applicable regulations.

CONCLUSION OF LAW

The reduction of the evaluation for the lumbar strain from 40 to 10 percent was void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regard to the issue of the propriety of the reduction of the rating for the lumbar spine disorder from 40 percent to 10 percent, further assistance is unnecessary to aid the Veteran in substantiating this aspect of his appeal.

Analysis

In a December 2005 rating decision, the RO granted service connection for a lumbar strain.  A 40 percent evaluation was assigned, effective from September 23, 2005.  In a February 2008 rating decision, the RO proposed to reduce the rating for the lumbar strain to 0 percent because the Veteran failed to report for a scheduled review examination to ascertain the then current level of severity of the lumbar spine disorder.  The Veteran was informed of this proposal on February 14, 2008, and given 60 days to respond.  The Veteran was subsequently scheduled for another VA examination in March 2008, which he attended.  In an April 2008 rating decision, the RO continued the 40 percent evaluation for the lumbar strain.  The RO explained that although some improvement was shown on the March 2008 examination, sustained improvement had not been definitely established, and therefore, a future examination would be scheduled to ascertain the level of his disability.  The Veteran was afforded another VA examination of the spine, as well as a VA mental disorders examination in July 2010, in conjunction with his claim for service connection for depression, secondary to the service-connected lumbar strain.  In a subsequently issued July 2010 rating decision, the RO proposed to reduce the rating for the lumbar strain to 10 percent, based on the results of the July 2010 VA spine examination.  The Veteran was informed of this proposal on July 27, 2010, and given 60 days to respond.  In August 2010, the Veteran disagreed with the July 2010 rating decision that proposed to reduce the rating for his lumbar strain.  The evaluation was decreased in a September 2010 rating determination.  The effective date of the reduction was December 1, 2010.

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be 
notified at his latest address of record of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

Where a rating has been in effect for five years or more, as in this case, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a.).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

In Kitchens, 7 Vet. App. at 324, the United States Court of Appeals for Veterans Claims stated "[i]n order for the VA to reduce certain service-connected disability ratings, the requirements of 38 C.F.R. § 3.344(a) and (b) must be satisfied."  This regulation requires that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18. 

Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344, renders a rating decision void ab initio because the error is not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

The evaluation for the Veteran's lumbar strain had been in effect for more than five years at the time of the reduction.  Clearly, the provisions of 38 C.F.R. § 3.344(a)-(b) apply in this instance.

In his August 2010 statement, the Veteran indicated that his back condition had gotten worse since 2005, and that the July 2010 VA examination was not conducted properly, in that the examiner "pushed" on his back during range of motion exercises, causing him to bend forward beyond the point where he experienced pain, causing him increased back problems for two weeks following the examination.  He also claimed that he was taking codeine for pain, which was not really working, but because of his allergies to other pain medications, his physician would not prescribe anything stronger.  He also noted that X-rays of his spine at that time were showing degenerative changes, which had not been shown on earlier X-rays.  Finally, he argued that his obesity was caused in part by his lumbar spine disorder because the pain he experienced prevented him from exercising.  

VA treatment records show that in early 2011, the Veteran was seen for complaints of increased low back pain.  Notes from April 2011 show that the Veteran reported constant low back pain that lasted from days to months.  On physical examination at that time, he was not able to heel or toe walk, and he only had 10 percent of normal forward flexion at the waist with abnormal dynamics on rearising.  A May 2011 MRI of the lumbar spine revealed right broad-based disc bulge contacting the right nerve root.  Consequently, a series of 3 epidural steroid injections were scheduled to alleviate the Veteran's back pain symptoms.  The Veteran has also reported, and VA treatment records show, that the Veteran requires assistive devices for ambulation and walking, due to his low back disability.  Specifically, during VA treatment in April 2011, he reported that he was using a rollator for support, and that he was not able to walk without it because of back pain and asthma.  During his April 2012 Vide Conference hearing, he testified that he currently uses a walker and that he has requested a wheelchair, which is being custom fitted for him.  The Veteran also testified that the medication for his back disability has been increased due to the increase in pain he experiences.

The Board finds that the evidence noted above of continuous, chronic low back pain that is increasing, in addition to treatment records showing steroid injections for back pain and the use of assistive devices, such as a walker and rollator, and a request for a wheelchair, as well as the May 2011 MRI findings which prompted the referral for the steroid injections, and the April 2011 VA treatment records showing that the Veteran had significant reduced range of motion, does not clearly warrant a conclusion that sustained improvement had been demonstrated.

The rating decisions and statement of the case pertaining to the rating reduction reflect no consideration of the provisions of 38 C.F.R. § 3.344(a)-(b).  Because the rating reduction was done without consideration of applicable regulations, the reduction is void ab initio. 

Accordingly, the reduction was not proper, and the 40 percent evaluation for the service-connected lumbar strain is restored.


ORDER
The reduction in evaluation for a lumbar strain was not proper, and restoration of the 40 percent evaluation is granted effective December 1, 2010, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary in order to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  
The most recent VA examinations in connection with the Veteran's service-connected lumbar strain and his service-connected depressive disorder and pain disorder were conducted in July 2010.  The Veteran has reported that his disabilities have increased in severity since that time.  In particular, he has reported that he experiences "acute" depression, suicidal ideation, panic attacks, social isolation, and impaired family and social relationships.  He has also reported that he was taking stronger pain medications for his back pain, that he required a walker and a wheelchair, and that he had significantly reduced range of motion.  In addition, he claimed that his obesity and all its attendant problems were due in part to his back pain, which prevented him from exercising.  See August 2010 and October 2010 notices of disagreement and April 2012 Video Conference Hearing transcript.  VA treatment records dated since July 2010 also indicate that the Veteran's lumbar spine disorder and depressive disorder may have increased since that time.  See Outpatient treatment records from the VA Medical Center in Spokane, Washington, dated from June 2010 to March 2012.
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the amount of time that has elapsed since the Veteran's last VA examinations and his claim of increased symptomatology, new VA examinations are warranted to determine the current severity of his depressive disorder and pain disorder.

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

The Board also notes that the Veteran has reported that he filed a claim for disability benefits with the Social Security Administration (SSA), but that the claim was denied.  Although the Veteran has submitted a CD containing over a hundred pages of documents he claims were submitted to the SSA in support of his claim for disability benefits, the records from the SSA used in making their determination are not associated with the claims file.  Because these records could contain relevant evidence to the claims on appeal, the Board finds that they should be obtained.  On remand, the RO should review the Veteran's SSA data on VA's electronic identification database and verify this data.  If the Veteran has previously filed an SSA disability claim, the RO should obtain all relevant records from the SSA, including a copy of any decision regarding the Veteran's claim for Social Security disability benefits.  38 U.S.C.A. § 5103A (b)(3), (c)(3); 38 C.F.R. § 3.159(c)(2), (3).  If it is determined that the Veteran did not filed a claim for SSA benefits or that any records or decision on his SSA claim are not relevant to his claim for benefits related to his lumbar strain and/or depressive disorder and pain disorder, this finding and any supporting documentation should be documented in the record.  If necessary, contact the Veteran to obtain any additional necessary clarifying or identifying information.

The Board also notes that the claims file and Virtual VA e-folder are negative for any medical records, either VA or private, dated since March 2012 showing treatment for the Veteran's lumbar spine disorder or his depressive disorder.  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his lumbar spine disorder and depressive disorder pain disorder since his last VA examinations in July 2010.  After securing any necessary releases, obtain those records identified by the Veteran.  

The RO should also obtain any outstanding VA medical records dated since March 2012.

2.  If it determined that relevant SSA records exist pursuant to a claim for SSA benefits, make arrangements to obtain the Veteran's complete SSA records, to include a copy of any decision regarding the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision.  If no such relevant records exist, document this finding in the record.  If necessary, contact the Veteran to obtain any additional clarifying or identifying information.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.

3.  Following completion of the above, afford the Veteran an appropriate VA examination to determine the current level of impairment due to the service-connected lumbar strain.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  

Any indicated studies, including X-ray studies should be performed and the findings reported in detail.

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

The examiner should identify any nerves affected by the lumbar spine disability and opine as to the severity of any associated neuritis, neuralgia, or paralysis.  The examiner should also indicate whether there is any form of ankylosis.  

The examiner should specifically identify the frequency and duration of any periods of bed rest prescribed by a physician and treatment by a physician.

A complete rationale should be given for all opinions and conclusions expressed.

4.  Following completion of the development requested in paragraphs 1 and 2, above, afford the Veteran an appropriate VA examination to determine the current level of impairment due to the service-connected depressive disorder and pain disorder.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  All indicated tests should be performed and the findings reported in detail.

A complete rationale should be given for all opinions and conclusions expressed.

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

6.  Readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


